DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 60/651,369, 11/351,305, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 43 recites “wherein the power source is wirelessly rechargeable” and wireless recharging is not supported in the provisional application or parent application above.  Therefore, claim 43 has an effective filing date of 11 January 2011 which is the filing date of Application No. 13/004,746.
Claim Objections
Claim 42 is objected to because of the following informalities:  Line 2 recites “is position in” and should recite --is positioned in--.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  Line 2 recites “proximate to configured to” and should recite --configured to--.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  Lines 3-5 each recite “the heating element” and should recite --the at least one heating element.  Line 6 recites “the heating device” and should recite --the at least one heating element--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the microprocessor control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art, this limitation has been interpreted as --the controller-- which finds support in claim 34 from which claim 38 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 34-37, 39, 40 and 51-53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0013998 A1 to Augustine (Augustine).
Regarding claim 34, Augustine teaches a heating device (title) for therapeutically heating a portion of a subject (abstract) comprising a heat delivery element (902) configured to deliver heat to the portion of the subject ([102] which states in part “a heater 902 disposed on a bandage 904 over a wound treatment area (not shown) on a limb or body portion 906 of a person or patient.  The heater 902 is disposed on the bandage 904 over the treatment area for conduction of heat from the heater 902, through the bandage 906 [should be 904], to the treatment area.”); and a controller (910) operatively coupled to the heat delivery element (Fig. 32), wherein the controller is configured to control the heat delivery element to deliver at least one cycle of heat having a ramp-up temperature period, a peak temperature, a ramp-down temperature period, and a soak temperature ([0102] which states in part “Preferably the processor 912 includes manual entry logic 914, normothermia logic 916, and timing logic 918. Manual entry logic 914 may be conventional logic of the kind used, for example, to set various timing functions in a wrist watch. For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons, a user input for setting a temperature of the heater 902 (SET TEMP), a user input for setting a number of cycles (SET CYCLE), and a user input for setting cycle duration (SET DURATION). These inputs are only examples. Other inputs may set therapy cycle duration, number of duty cycles per therapy cycle, average heater temperature per duty cycle, average heater temperature per therapy cycle, and peak and minimum temperatures for a therapy cycle.” (emphasis added) and  [0103] which states in part “The controller 910 may comprise a programmable, general purpose processor, a programmable special purpose processor, a specially-designed electronic circuit, or an actual specific integrated (ASIC), or any equivalent. Preferably, the controller 910 is a multi-state machine that may transition between specified states of operation automatically, in response to manual inputs, or programmed functions, or both.  Assuming that at least some of the functions of the controller 910 are implemented in the controller by programming, the normothermia logic 916 may include a control program embodied in a programmable memory, a programmable logic circuit, or both.  Further the manual entry logic 914 permits a user to enter or change parameter values and provides user control of functions and operations.”) and wherein the soak temperature is lower than the peak temperature, and wherein the soak temperature is greater than a body temperature of the subject (see for example Fig. 33 where curve 983 represents the tissue temperature response to the therapy cycle and Fig. 36).
Regarding claim 35, Augustine teaches the device of claim 34 as well as wherein the peak temperature and the soak temperature are generally constant (see Fig. 36 and [0111] which states in part “a peak temperature, T.sub.peak and a minimum temperature T.sub.min may be parameters inputted into the program.”).
Regarding claim 36, Augustine teaches the device of claim 34 as well as wherein the controller is configured to receive a user input to initiate the at least one cycle of heat ([0102] which states in part “For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons, a user input for setting a temperature of the heater 902 (SET TEMP), a user input for setting a number of cycles (SET CYCLE), and a user input for setting cycle duration (SET DURATION). These inputs are only examples. Other inputs may set therapy cycle duration, number of duty cycles per therapy cycle, average heater temperature per duty cycle, average heater temperature per therapy cycle, and peak and minimum temperatures for a therapy cycle.” (emphasis added)).
Regarding claim 37, Augustine teaches the device of claim 34 as well as further comprising a thermal sensing element (922, 924) to detect a temperature of the heat delivery element (temperature sensor 922) and/or a temperature of the portion of the patient (temperature sensor 924), wherein the controller is operably coupled to the thermal sensing element (Fig. 32) and wherein the controller is configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient ([0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).
Regarding claim 39, Augustine teaches the device of claim 34 as well as wherein the controller is further configured to control the heat delivery element to deliver a saw tooth way energy pattern during at least one of the peak temperature and the soak temperature as the controller of Augustine is capable of without further modification delivering the claimed energy pattern (([0102] which states in part “Preferably the processor 912 includes manual entry logic 914, normothermia logic 916, and timing logic 918. Manual entry logic 914 may be conventional logic of the kind used, for example, to set various timing functions in a wrist watch. For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons, a user input for setting a temperature of the heater 902 (SET TEMP), a user input for setting a number of cycles (SET CYCLE), and a user input for setting cycle duration (SET DURATION). These inputs are only examples. Other inputs may set therapy cycle duration, number of duty cycles per therapy cycle, average heater temperature per duty cycle, average heater temperature per therapy cycle, and peak and minimum temperatures for a therapy cycle.” (emphasis added) and  [0103] which states in part “The controller 910 may comprise a programmable, general purpose processor, a programmable special purpose processor, a specially-designed electronic circuit, or an actual specific integrated (ASIC), or any equivalent. Preferably, the controller 910 is a multi-state machine that may transition between specified states of operation automatically, in response to manual inputs, or programmed functions, or both.  Assuming that at least some of the functions of the controller 910 are implemented in the controller by programming, the normothermia logic 916 may include a control program embodied in a programmable memory, a programmable logic circuit, or both.  Further the manual entry logic 914 permits a user to enter or change parameter values and provides user control of functions and operations.”).  
Regarding claim 40, Augustine teaches the device of claim 34 as well as wherein the portion of the subject includes a skin surface of the subject ([0028] which states “Preferably, the operation of the wound treatment apparatus is referred to a "wound treatment area" (or "treatment area") that may include the wound, unwounded skin adjacent the wound (the periwound), or both.”).
Regarding claim 51, Augustine teaches a method of delivering heat to a user (abstract), the method comprising providing at least one heating element (902) configured to deliver heat to the user ([102] which states in part “a heater 902 disposed on a bandage 904 over a wound treatment area (not shown) on a limb or body portion 906 of a person or patient.  The heater 902 is disposed on the bandage 904 over the treatment area for conduction of heat from the heater 902, through the bandage 906 [should be 904], to the treatment area.”), increasing a temperature of the heat element during a ramp-up period (Figs. 33 and 36), holding the temperature of the heating element at a first level (T.sub.h, Fig. 33 and T.sub. peak, Fig. 36), decreasing the temperature of the heating element during a ramp-down period (Figs. 33 and 36), holding the temperature of the heating element at a second level (dips between T.sub.h and T.sub.tar, Fig. 33 and T.sub.min, Fig. 36), wherein the second level is lower than the first level (Figs. 33 and 36), and wherein the second level is above normal body temperature (Fig. 33 and [0032]).
Regarding claim 52, Augustine teaches the method of claim 51 as well as repeating the increasing, holding at the first level, and holding at the second level of the temperature of the heating element for a predetermined duration of time (([0102] which states in part “Preferably the processor 912 includes manual entry logic 914, normothermia logic 916, and timing logic 918. Manual entry logic 914 may be conventional logic of the kind used, for example, to set various timing functions in a wrist watch. For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons, a user input for setting a temperature of the heater 902 (SET TEMP), a user input for setting a number of cycles (SET CYCLE), and a user input for setting cycle duration (SET DURATION). These inputs are only examples. Other inputs may set therapy cycle duration, number of duty cycles per therapy cycle, average heater temperature per duty cycle, average heater temperature per therapy cycle, and peak and minimum temperatures for a therapy cycle.” (emphasis added)).
Regarding claim 53, Augustine teaches the method of claim 51 as well as further comprising measuring skin temperature and/or heating device temperature with a thermal sensing element ((0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 41, 44-46, 49 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augustine in view of US 6,235,049 B1 to Nazerian (Nazerian).
Regarding claim 41, Augustine teaches a therapeutic heating device (title and abstract) comprising a thermal element (902) configured to deliver heat to a user ([102] which states in part “a heater 902 disposed on a bandage 904 over a wound treatment area (not shown) on a limb or body portion 906 of a person or patient.  The heater 902 is disposed on the bandage 904 over the treatment area for conduction of heat from the heater 902, through the bandage 906 [should be 904], to the treatment area.”); and a controller (910) operatively coupled to the thermal element (Fig. 32), wherein the controller is configured to receive an input for the user to activate the thermal element for a temperature cycle and/or pattern ([0102] which states in part “For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons, a user input for setting a temperature of the heater 902 (SET TEMP), a user input for setting a number of cycles (SET CYCLE), and a user input for setting cycle duration (SET DURATION). These inputs are only examples. Other inputs may set therapy cycle duration, number of duty cycles per therapy cycle, average heater temperature per duty cycle, average heater temperature per therapy cycle, and peak and minimum temperatures for a therapy cycle.” (emphasis added)); and to control thermal element to deliver heat according to the temperature cycle and/or pattern, the temperature cycle and/or pattern having at least one cycle of heat having a ramp-up temperature period, a peak temperature, a ramp-down temperature period, and a soak temperature ([0102] which states in part “Preferably the processor 912 includes manual entry logic 914, normothermia logic 916, and timing logic 918. Manual entry logic 914 may be conventional logic of the kind used, for example, to set various timing functions in a wrist watch. For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons, a user input for setting a temperature of the heater 902 (SET TEMP), a user input for setting a number of cycles (SET CYCLE), and a user input for setting cycle duration (SET DURATION). These inputs are only examples. Other inputs may set therapy cycle duration, number of duty cycles per therapy cycle, average heater temperature per duty cycle, average heater temperature per therapy cycle, and peak and minimum temperatures for a therapy cycle.” (emphasis added) and  [0103] which states in part “The controller 910 may comprise a programmable, general purpose processor, a programmable special purpose processor, a specially-designed electronic circuit, or an actual specific integrated (ASIC), or any equivalent. Preferably, the controller 910 is a multi-state machine that may transition between specified states of operation automatically, in response to manual inputs, or programmed functions, or both.  Assuming that at least some of the functions of the controller 910 are implemented in the controller by programming, the normothermia logic 916 may include a control program embodied in a programmable memory, a programmable logic circuit, or both.  Further the manual entry logic 914 permits a user to enter or change parameter values and provides user control of functions and operations.”) and wherein the soak temperature is lower than the peak temperature, and wherein the soak temperature is greater than a body temperature of the subject (see for example Fig. 33 where curve 983 represents the tissue temperature response to the therapy cycle and Fig. 36).
However, Augustine is silent with respect to a plurality of spaced apart thermal elements.  Nazerian teaches an analogous device for heat treatment (title) where the heating element comprises a plurality of separate heating cells (6) which comprise a heating member (7) in the shape of an electric heating coil with an electric resistance wire (Col. 3, lines 19-22) and that by being constructed of a plurality of separate cells, the heating element is more flexible and bendable, and may, consequently, in a simple way be bent and shaped to about a greater portion of the surface of the body part to be heat treated (Col. 1, lines 56-64).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a plurality of separate heating cells to as to improve flexibility and bendability of the device to allow for the device to abut a greater portion of the surface of the body part to be heat treated as taught by Nazerian.
Regarding claim 44, the combination teaches the device of claim 41 as well as Augustine teaching wherein a temperature differential between the peak temperature and the soak temperature is less than 5oC ([0111] which states in part “An average temperature T.sub.set may then be selected to operate between T.sub.min and T.sub.peak within a normothermic range 36.degree. C. to 38.degree. C.).
Regarding claim 45, the combination teaches the device of claim 41 as well as Augustine teaching wherein the peak temperature and the soak temperature are generally constant (see Fig. 36 and [0111] which states in part “a peak temperature, T.sub.peak and a minimum temperature T.sub.min may be parameters inputted into the program.”).
Regarding claim 46, the combination teaches the device of claim 41 as well as Nazerian further teaching an elastomeric band (2 and Col. 3, lines 2-5 which states “These holding means 2 comprise an extensible, bendable, flexible piece in a suitable material for example plastic or fabric which may be carried against the body in a conformable way.”) configured to fit a knee, an ankle, a foot, a wrist, a joint, a shoulder, a neck and/or a head of the user (Col. 3, lines 5-10 which states in part “This piece 2 has a shape adapted to the body part on which the heating element 1 is to be applied.  In the shown example, the piece 2 is provided to be attached to an arm.  Thereby, the piece 2 has a centrally provided hole 3 through which the elbow of the patient may extend when the patient beds the arm.”), wherein the elastomeric band carries the thermal elements (Col. 2, line 66-Col. 3, line 2 which states in part “two heating elements 1 and means 2 for holding these against the body part of a patient, which is to be treated.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the elastomeric band as taught by Nazerian so as to allow for conforming the device to that body as taught by Nazerian.
Regarding claim 49, the combination teaches the device of claim 41 as well as Augustine teaches a temperature sensing element (922) proximate to the at least one of the thermal elements.
Regarding claim 50, the combination teaches the device of claim 41 as well as Nazerian further teaching multiple temperature sensors (10) configured to each detect a temperature of at least one of the heating elements (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included multiple temperature sensors as taught by Nazerian to sense the temperature at multiple heating element locations as taught by Nazerian.
Claims 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augustine in view of US 6,840,955 B2 to Ein (Ein).
Regarding claim 38, Augustine teaches the device of claim 34.
However, Augustine is silent with respect to wirelessly coupling the control unit with the heat delivery element. 
Ein teaches an analogous device to that of Augustine and Nazerian as well as wirelessly coupling a control unit to the thermal elements ([0027] which states “The therapeutic apparatus includes a data link unit, such as a connector for transfer of information to and from the microprocessor. The microprocessor communicates information to and from the control unit. Further, the therapeutic apparatus can include an IR or RF wireless transceiver to communicate directly with a remote computer, signals to and from the control unit.” and [0100] which states in part “The external programming will come via a wired or wireless data link to some external-programming source such as a computer 501.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a wired or wireless coupling of the thermal elements and the control unit as Ein teaches that these are obvious variants of each other and a skilled artisan would be reasonably apprised of the benefits of using a wireless versus a wired data link.  

Claims 42 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augustine and Nazerian as applied to claim 41 above, and further in view of Ein.
Regarding claim 42, Augustine in view of Nazerian teaches the device of claim 41 as well as Augustine teaching a power source (908) electrically coupled to the thermal element ([0103] which states in part “The power supply 908 may comprise a battery, battery pack, an AC/DC converter, or any other equivalent device that may be switched on and off to the heater 902.”).  
However, neither Augustine nor Nazerian teaches wherein the power source is positioned in a housing configured to be releasably attachable to the user.  
Ein teaches an analogous device to that of Augustine and Nazerian as well as the device including a portable power unit mountable to the wrap (Col. 1, lines 36-38).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a mountable power supply to provide a convenient location for the power source. 
Regarding claim 47, Augustine in view of Nazarian teaches the device of claim 41 as well as Augustine teaching wherein the control unit includes at least one switch for activating the thermal elements ([0102] which states in part “For the purposes of the controller 910, the manual entry logic 914 receives, from conventional manually-operated devices, such as buttons”).
However, Augustine is silent with respect to wirelessly coupling the thermal element. 
Ein teaches an analogous device to that of Augustine and Nazerian as well as wirelessly coupling a control unit to the thermal elements ([0027] which states “The therapeutic apparatus includes a data link unit, such as a connector for transfer of information to and from the microprocessor. The microprocessor communicates information to and from the control unit. Further, the therapeutic apparatus can include an IR or RF wireless transceiver to communicate directly with a remote computer, signals to and from the control unit.” and [0100] which states in part “The external programming will come via a wired or wireless data link to some external-programming source such as a computer 501.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a wired or wireless coupling of the thermal elements and the control unit as Ein teaches that these are obvious variants of each other and a skilled artisan would be reasonably apprised of the benefits of using a wireless versus a wired data link.
Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augustine, Nazerian and Ein as applied to claim 42 above, and further in view of US 2009/0131835 A1 to Voorhees et al. (Voorhees).
Regarding claim 43, Augustine in view of Nazerian and Ein teaches the device of claim 42, but not wherein the power source is wirelessly rechargeable.
Voorhees teaches that when a rechargeable battery is employed, a wireless signal receiver and rectifier may be included to transduce electrical energy from a wireless charging signal for recharging the rechargeable battery ([0011]).  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have used a wirelessly rechargeable battery so as to allow for the device to not need to be connected to a source of power to recharge the batteries thus allowing for more versatility of use and the elimination of the need to remove the batteries for recharging.
Claims 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Augustine and Nazerian as applied to claim 41 above, and further in view of US 5,138,138 to Theilacker et al. (Theilacker).
Regarding claim 48, Augustine and Nazerian teaches the device of claim 41, but not wherein the control unit is configured to control the thermal elements independently.  However, Theilacker teaches an analogous heating pad (2) including multiple heating segments (12a-12d) adapted to be electrically heated (abstract) which are heated and temperature controlled through the control and regulating unit (3) and that the regulating and control unit (3) can switch off either individual heating segments or the whole system (Col. 12, lines 31-38).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized individual control of the thermal elements so as to allow for the system to turn off different segments when the electrical conductors are defective or interrupted or if unwanted bridging occurs (Col. 12, lines 31-38).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 36, 38, 40, 41, 42, 44, 46, 47, 48, 49, 50, 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 12, 18, 20, 23, 25, 26, 27 and 31 of U.S. Patent No. 7,871,427 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and are therefore anticipated by the claims of the patent.
Claims 34, 36, 38, 39, 40, 41, 42, 43, 44, 46, 47, 48, 49, 50, 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 12, 13, 14, 20, 22, 24, 25, 27, 28, 31 and 34  of U.S. Patent No. 8,702,775 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and are therefore anticipated by the claims of the patent.
Claims 34, 35, 36, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 11, 12, 13, 14, 15, 19, 20, 21, 22, 25, 26, 27, 29 and 30 of U.S. Patent No. 10,188,547 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and are therefore anticipated by the claims of the patent.
Claims 35, 37, 45 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 27 of U.S. Patent No. 7,871,427 B2 in view of Augustine. 
Regarding claim 35, claim 1 of the patent teaches all of the limitations except for wherein the peak temperature and the soak temperature are generally constant.  Augustin teaches an analogous device to that of the patent including wherein the peak temperature and the soak temperature are generally constant (see Fig. 36 and [0111] which states in part “a peak temperature, T.sub.peak and a minimum temperature T.sub.min may be parameters inputted into the program.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to the peak and soak temperatures be generally constant to allow for control of the maximum and minimum temperature attained which allows for a more consistent heat treatment.
Regarding claim 37, claim 1 of the patent teaches all of the limitations except for a thermal sensing element configured to detect a temperature of the heat delivery element and/or a temperature of the portion of the patient, wherein the controller is operably coupled to the thermal sensing element, and wherein the controller is further configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient.  Augustine teaches an analogous device to that of the patent as well as a thermal sensing element (922, 924) to detect a temperature of the heat delivery element (temperature sensor 922) and/or a temperature of the portion of the patient (temperature sensor 924), wherein the controller is operably coupled to the thermal sensing element (Fig. 32) and wherein the controller is configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient ([0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent to include the temperature sensor and control of Augustine in order to control the course of the treatment as taught by Augustine.
Regarding claim 45, claim 11 of the patent teaches all of the limitations except for wherein the peak temperature and the soak temperature are generally constant.  Augustin teaches an analogous device to that of the patent including wherein the peak temperature and the soak temperature are generally constant (see Fig. 36 and [0111] which states in part “a peak temperature, T.sub.peak and a minimum temperature T.sub.min may be parameters inputted into the program.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to the peak and soak temperatures be generally constant to allow for control of the maximum and minimum temperature attained which allows for a more consistent heat treatment.
Regarding claim 53, claim 27 of the patent teaches all of the limitations except for measuring skin temperature and/or heating device temperature with a thermal sensing element. Augustine teaches an analogous device to that of the patent as well as measuring skin temperature and/or heating device temperature with a thermal sensing element ((0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have measured the skin temperature and/or heating device temperature as taught by Augustine so as to control the course of the treatment as taught by Augustine.
Claim 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 7,871,427 B2 in view of Voorhees.
Regarding claim 43, claim 11 of the patent teaches all of the limitations except for wherein the power source is wirelessly rechargeable.
Voorhees teaches that when a rechargeable battery is employed, a wireless signal receiver and rectifier may be included to transduce electrical energy from a wireless charging signal for recharging the rechargeable battery ([0011]).  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have used a wirelessly rechargeable battery so as to allow for the device to not need to be connected to a source of power to recharge the batteries thus allowing for more versatility of use and the elimination of the need to remove the batteries for recharging.
Claims 35, 45 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 31 of U.S. Patent No. 8,702,775 B2 in view of Augustine. 
Regarding claim 35, claim 1 of the patent teaches all of the limitations except for wherein the peak temperature and the soak temperature are generally constant.  Augustin teaches an analogous device to that of the patent including wherein the peak temperature and the soak temperature are generally constant (see Fig. 36 and [0111] which states in part “a peak temperature, T.sub.peak and a minimum temperature T.sub.min may be parameters inputted into the program.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to the peak and soak temperatures be generally constant to allow for control of the maximum and minimum temperature attained which allows for a more consistent heat treatment.
Regarding claim 37, claim 1 of the patent teaches all of the limitations except for a thermal sensing element configured to detect a temperature of the heat delivery element and/or a temperature of the portion of the patient, wherein the controller is operably coupled to the thermal sensing element, and wherein the controller is further configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient.  Augustine teaches an analogous device to that of the patent as well as a thermal sensing element (922, 924) to detect a temperature of the heat delivery element (temperature sensor 922) and/or a temperature of the portion of the patient (temperature sensor 924), wherein the controller is operably coupled to the thermal sensing element (Fig. 32) and wherein the controller is configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient ([0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent to include the temperature sensor and control of Augustine in order to control the course of the treatment as taught by Augustine.
Regarding claim 45, claim 13 of the patent teaches all of the limitations except for wherein the peak temperature and the soak temperature are generally constant.  Augustin teaches an analogous device to that of the patent including wherein the peak temperature and the soak temperature are generally constant (see Fig. 36 and [0111] which states in part “a peak temperature, T.sub.peak and a minimum temperature T.sub.min may be parameters inputted into the program.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to the peak and soak temperatures be generally constant to allow for control of the maximum and minimum temperature attained which allows for a more consistent heat treatment.
Regarding claim 53, claim 31 of the patent teaches all of the limitations except for measuring skin temperature and/or heating device temperature with a thermal sensing element. Augustine teaches an analogous device to that of the patent as well as measuring skin temperature and/or heating device temperature with a thermal sensing element ((0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have measured the skin temperature and/or heating device temperature as taught by Augustine so as to control the course of the treatment as taught by Augustine.
Claim 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,188,547 B2 in view of Augustine.
Regarding claim 37, claim 1 of the patent teaches all of the limitation except for wherein the controller is operably coupled to the thermal sensing element, and wherein the controller is further configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient.  Augustine teaches an analogous device to that of the patent as well as a thermal sensing element (922, 924) to detect a temperature of the heat delivery element (temperature sensor 922) and/or a temperature of the portion of the patient (temperature sensor 924), wherein the controller is operably coupled to the thermal sensing element (Fig. 32) and wherein the controller is configured to control the heat delivery element to deliver the at least one cycle of heat based on the detected temperature of the heat delivery element and/or the detected temperature of the portion of the patient ([0102] which states in part “In order to control the course of such treatment, the normothermia logic 916 receives signals from sensors 920, 922 and 924 that indicate, respectively, an ambient temperature, the heater temperature, and the tissue temperature at or near the treatment area.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent to include the temperature sensor and control of Augustine in order to control the course of the treatment as taught by Augustine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794